       Case 1:16-cv-11106-ADB Document 44 Filed 06/08/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


***************************
Securities and Exchange Commission

                  Plaintiff
                                                      CIVIL ACTION NO.:
                  v.                                    16-11106-ADB


Schultz Chan

         Defendant
***************************

                                 JUDGMENT
                                 June 8,2020

Burroughs, D.J.

In accordance with the Electronic Order entered on June 8, 2020, GRANTING
the Plaintiff’s MOTION for Summary Judgment.

Because Chan is collaterally estopped from relitigating his liability under 15
U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5, the SEC's motion for summary
judgment, [ECF No. 32 ], is GRANTED. Further, the Court will permanently
enjoin Chan from further violations of the securities laws and from acting as
an officer or director of a public company for five years, and order Chan to
disgorge $68,699.00 in profits and $13,738.00 in prejudgment interest..
This case is hereby DISMISSED.

      SO ORDERED.

                                    /s/ Allison D. Burroughs
                                    ALLISON D. BURROUGHS
                                    United States District Judge
